Citation Nr: 0727826	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel





INTRODUCTION

The veteran had active service from January 1945 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board granted a motion to advance this case on the docket due 
to the veteran's advanced age in July 2004.  38 C.F.R. 
§ 20.900(c).  The Board previously denied the claim in a 
February 2006 decision.   In a June 2007 Order, the United 
States Court of Appeals for Veterans Claims ("Court") 
granted the parties Joint Motion for Remand and remanded this 
case.      

In the March 2007 Appellant's brief to the Court, the 
representative argues, at page 14, that the issue of the 
veteran's competency should be remanded to the RO for 
adjudication in light of a June 2005 VA medical examination 
and opinion.  As this issue is not properly before the Board, 
it is referred back to the RO as a new claim for appropriate 
action.  


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
anxiety, some sleep impairment, , and disturbances of 
motivation and mood, but without deficiencies in most areas; 
the veteran's nonservice-connected dementia is characterized 
by memory problems and mild receptive aphasia.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in August 2002 and July 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The veteran was also advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit evidence in his possession 
that pertains to his claim.  The Board finds that the 
requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
October 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent July 2004 VCAA notice 
was provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in the November 2005 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in June 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 
percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work). 

The veteran filed his current claim for an increased rating 
in August 2002.  The veteran was afforded a VA examination in 
August 2002.  According to the examination report, the claims 
file was not available for review and the examiner noted that 
there were no pertinent medical record entries.  The veteran 
complained of bad dreams.  The examiner pointed out that the 
veteran had not been hospitalized at any time for psychiatric 
reasons.  The veteran was casually dressed and properly 
groomed.  His speech was slow and hesitant with normal 
volume.  The veteran's affect was shallow and restricted, but 
there was no evidence for the presence of a thought disorder.  
However, the veteran's memory and orientation were 
significantly compromised.  The veteran also described what 
was most likely a mild receptive aphasia.  Insight was not 
developed, and judgment to avoid the usual hazards was 
preserved.  The examination report noted that the veteran had 
been married for 62 years and had raised 10 children.  The 
examination report indicated that the veteran had chronic 
PTSD and dementia, not otherwise specified.  The GAF was 45.  
The examiner noted that the veteran's PTSD symptoms were 
overshadowed by his dementia.   The examiner found that the 
veteran was not considered competent to manage financial 
matters in his own best interests.   

In July 2004, the Board remanded this case issue for another 
VA examination because the August 2002 VA examination was 
insufficient for rating purposes as the claims file was not 
available for review, and further clarification was needed 
concerning the veteran's PTSD and dementia symptoms. 

Thus, the veteran was afforded another VA examination in June 
2005.  The claims file and medical records were reviewed.  
The examiner noted that there had been no documented 
inpatient admissions, nor was the veteran currently taking 
any psychotropic medication at that time.  The veteran 
complained of depressed mood, intermittent confusion, memory 
problems, insomnia and nightmares.  He had flashbacks of 
combat experiences.  He preferred being alone and he jumped 
at the slightest noise.  He was easily agitated and 
demonstrated mood lability.  However, he denied suicidal or 
homicidal ideation and had no history of suicide attempts.   
He had been recently stressed by his multiple health problems 
and his wife and daughter recently passing away.  He denied 
any financial, housing or family problems.  The examiner 
noted that the veteran's symptoms were daily and severe, 
which markedly interfered with social functioning.  However, 
the veteran lived alone and was able to perform basic 
activities of daily living without difficulty.  The veteran 
had been out of work since 1980 due to physical disabilities.  
Thus, there was no specific industry impact from his mental 
health disability. 

On examination, the veteran was alert and oriented to place 
and person, but had some difficulty with time.  He appeared 
to have mild receptive aphasia.  The veteran was casually 
dressed and well-groomed.  He was cooperative and attentive.  
There was no guarding or evasiveness.  The veteran described 
his mood as depressed, but his affect was pleasant with 
normal range and appropriate to the speech content and stated 
mood.  His speech was normal rate, rhythm and amount and 
thought processes were goal directed and coherent.  There was 
no evidence of obsessions or compulsions.  The veteran denied 
hallucinations.  With respect to his memory, he had some 
difficulty with recent and remote events.  His insight was 
limited, but the veteran appeared to be able to protect 
himself from common dangers with respect to his judgment.  
The examiner found that the veteran continued to meet the 
DSM-IV criteria for PTSD and dementia, not otherwise 
specified.  His GAF was 45, which was reflective of severe 
impairment in social functioning.  The examiner found that 
his overall quality of life appeared to be compromised by his 
PTSD.  There was social isolation and general difficulty 
tolerating stressful situations.  The examiner noted that the 
symptoms of dementia had only a minor impact on the veteran's 
overall clinical picture with memory problems and mild 
receptive aphasia.  At that time, the examiner explained that 
the veteran appeared competent to manage VA funds in his own 
best interest.

VA treatment records from June 1999 to February 2005 were 
also reviewed.  These records showed evidence of depression, 
but do not mention the veteran's PTSD. 

Initially, as provided above, given the inadequacies of the 
August 2002 VA examination, in that the claims file was not 
available for review and the examiner did not distinguish 
between the veteran's service-connected PTSD and nonservice-
connected dementia, the Board finds that this examination has 
diminished probative value.  Significantly, the August 2002 
examiner did not address pertinent rating criteria, such as 
whether the veteran suffered from suicidal ideation, 
obsessional rituals or impaired impulse control, which are 
all criteria for a higher 70 percent rating.  However, the 
June 2005 VA examination addressed these symptoms as well as 
the remaining pertinent rating criteria.  Further, as 
directed in the Board's remand, the examiner reviewed the 
claims file and the veteran's medical records.  Importantly, 
the examiner discussed the symptoms associated with the 
veteran's service-connected PTSD as opposed to the symptoms 
associated with his nonservice-connected dementia.  In sum, 
the Board concludes that the more recent June 2005 VA 
examination has a higher probative weight.  

The Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).   However,  the 
instant case is distinguishable from the type of scenario 
contemplated in Mittleider v. West, 11 Vet.App. 181, 182 
(1998) because the June 2005 VA examination clearly provided 
that the veteran's nonservice-connected dementia had only a 
minor impact on the veteran's overall clinical picture with 
the only symptoms being memory problems and mild receptive 
aphasia.  Thus, in determining the appropriate rating for the 
veteran's PTSD, these symptoms will not be contemplated as, 
according to the examiner, they are related to the veteran's 
nonservice-connected dementia.  The Board recognizes that the 
August 2002 examination indicated that the veteran's dementia 
overshadowed his service-connected PTSD, but again, this 
examination has minimal probative value because it does not 
separately discuss the symptomatology of each disability as 
done in the June 2005 VA examination report in accordance 
with the Board's July 2004 remand.  

In view of the vacate of the prior Board opinion, the Board 
has undertaken a careful review of the record.  However, the 
Board is still compelled to conclude that the preponderance 
of the evidence is against a finding of occupational and 
social impairment with deficiencies in most areas so to 
warrant the next higher rating of 70 percent.  The Board 
recognizes that the veteran's GAF score of 45 is indicative 
of serious symptoms as well as his difficulty in tolerating 
stressful situations, which is one of the symptoms listed 
under the criteria for a 70 percent rating.  Nevertheless, 
the Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See Richard v. Brown, 9 
Vet.App. 266, 267 (1996).  It is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995). 
 The Board acknowledges that the examiner also indicated that 
the veteran's level of PTSD was severe, which markedly 
interfered with his social functioning, and the veteran's 
overall quality of life was compromised by his PTSD.  
Nevertheless, despite the GAF score assigned and the 
examiner's general statements, in the Board's view, the 
demonstrated symptomatology does not persuasively show that 
the regulatory criteria for a 70 percent rating have been 
met.    

In other words, the veteran does not exhibit most of the 
other symptoms outlined in the criteria for a 70 percent 
rating, such as suicidal ideation, obsessional rituals or 
impaired impulse control.  Further, his panic or depression 
does not affect his ability to function independently, and 
there has been no neglect of his personal hygiene.  As noted 
in the most recent VA examination, the veteran lives alone 
and is able to perform basic activities of daily living and 
he was well groomed at both examinations.  He was able to 
maintain a marital relationship for over 60 years before his 
wife passed away and the veteran specifically denied family 
problems in his last examination.  Moreover, at the last 
examination, the veteran's speech was not illogical, obscure 
or irrelevant.  Rather his speech was normal rate, rhythm and 
amount.  He was alert and oriented to place and person.  The 
veteran's thought processes were goal directed and coherent.  
Thus, again, even though the examiner described the veteran's 
PTSD as severe with symptoms markedly interfering with social 
functioning, the objective characteristics described do not 
meet the criteria for a 70 percent disability rating.  The 
criteria for a 50 percent rating appears to more accurately 
describe the veteran's level of social impairment including 
disturbances in motivation and mood and difficulty in 
establishing social relationships.  The Board finds that the 
current degree of PTSD impairment is adequately contemplated 
by the existing 50 percent rating.  

The veteran's representative also argues that since the RO in 
a January 2003 rating decision determined that the veteran 
was not competent to handle the disbursement of funds, a 
higher rating for his service-connected PTSD is warranted as 
the disability rating should coincide with the finding of 
competency.  However, a finding of incompetence looks at the 
overall disability picture, including nonservice connected 
disabilities, such as the veteran's nonservice-connected 
dementia.  The finding of incompetence was in part based on 
the August 2002 VA examination, which indicated that the 
veteran's dementia overshadowed his PTSD.  In turn, it would 
appear that the finding of incompetence in this examination 
was primarily based on the veteran's nonservice-connected 
dementia.  Moreover, the most recent June 2005 VA 
examination, which again as a higher probative value, found 
the veteran to be competent for VA purposes.  Thus, the 
veteran's competency finding does not in and of itself 
warrant a higher disability rating.  

The Board acknowledges the veteran's combat service in WWII 
and the traumatic experiences the veteran suffered.  However, 
based on the medical evidence of record, a higher disability 
rating is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


